            Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.150 Filed 02/24/21 Page 1 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Stephen Slavens                                                      )
                                                                     )
                                                                     )            Civil Action No. 20-cv-13047
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Meritor Inc.                                                         )            Hon. David M. Lawson
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Meritor Inc.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               David H. Fink
               Fink Bressack PLLC
               38500 Woodward Ave.
               Suite 350
               Bloomfield Hills, MI 48304
               248-971-2500

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


.,1,.,$'(66,;, CLERK OF COURT                                   By: s/ Sara Krause
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: February 24, 2021
            Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.151 Filed 02/24/21 Page 2 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-cv-13047
                                                               Hon. David M. Lawson

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Meritor Inc.
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                            ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                            ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                   for services, for a total of $                      .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                      Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
            Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.152 Filed 02/24/21 Page 3 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Stephen Slavens                                                      )
                                                                     )
                                                                     )            Civil Action No. 20-cv-13047
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Meritor Inc.                                                         )            Hon. David M. Lawson
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Board of Directors of Meritor, Inc.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               David H. Fink
               Fink Bressack PLLC
               38500 Woodward Ave.
               Suite 350
               Bloomfield Hills, MI 48304
               248-971-2500

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


.,1,.,$'(66,;, CLERK OF COURT                                   By: s/ Sara Krause
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: February 24, 2021
            Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.153 Filed 02/24/21 Page 4 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-cv-13047
                                                               Hon. David M. Lawson

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Board of Directors of Meritor, Inc.
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                       Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
            Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.154 Filed 02/24/21 Page 5 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Stephen Slavens                                                      )
                                                                     )
                                                                     )            Civil Action No. 20-cv-13047
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Meritor Inc.                                                         )            Hon. David M. Lawson
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Meritor, Inc. Employee Benefits Committee



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               David H. Fink
               Fink Bressack PLLC
               38500 Woodward Ave.
               Suite 350
               Bloomfield Hills, MI 48304
               248-971-2500

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


.,1,.,$'(66,;, CLERK OF COURT                                   By: s/ Sara Krause
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: February 24, 2021
            Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.155 Filed 02/24/21 Page 6 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-cv-13047
                                                               Hon. David M. Lawson

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Meritor, Inc. Employee Benefits Committee
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                       Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
            Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.156 Filed 02/24/21 Page 7 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Stephen Slavens                                                      )
                                                                     )
                                                                     )            Civil Action No. 20-cv-13047
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Meritor Inc.                                                         )            Hon. David M. Lawson
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Mike Lei



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               David H. Fink
               Fink Bressack PLLC
               38500 Woodward Ave.
               Suite 350
               Bloomfield Hills, MI 48304
               248-971-2500

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


.,1,.,$'(66,;, CLERK OF COURT                                   By: s/ Sara Krause
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: February 24, 2021
            Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.157 Filed 02/24/21 Page 8 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-cv-13047
                                                               Hon. David M. Lawson

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Mike Lei
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                       Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
            Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.158 Filed 02/24/21 Page 9 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Stephen Slavens                                                      )
                                                                     )
                                                                     )            Civil Action No. 20-cv-13047
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Meritor Inc.                                                         )            Hon. David M. Lawson
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Timothy Heffron



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               David H. Fink
               Fink Bressack PLLC
               38500 Woodward Ave.
               Suite 350
               Bloomfield Hills, MI 48304
               248-971-2500

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


.,1,.,$'(66,;, CLERK OF COURT                                   By: s/ Sara Krause
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: February 24, 2021
           Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.159 Filed 02/24/21 Page 10 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-cv-13047
                                                               Hon. David M. Lawson

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Timothy Heffron
 was received by me on (date)                                        .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                      Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
           Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.160 Filed 02/24/21 Page 11 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Stephen Slavens                                                      )
                                                                     )
                                                                     )            Civil Action No. 20-cv-13047
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Meritor Inc.                                                         )            Hon. David M. Lawson
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        John Does 1-30



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               David H. Fink
               Fink Bressack PLLC
               38500 Woodward Ave.
               Suite 350
               Bloomfield Hills, MI 48304
               248-971-2500

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


.,1,.,$'(66,;, CLERK OF COURT                                   By: s/ Sara Krause
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: February 24, 2021
           Case 2:20-cv-13047-DML-APP ECF No. 7, PageID.161 Filed 02/24/21 Page 12 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-cv-13047
                                                               Hon. David M. Lawson

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   John Does 1-30
 was received by me on (date)                                        .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                       Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
